Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7-10, 13, 16-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos US 20200267774 in view of Park US 20200021999 and Tsai US 20200053798.

Regarding claims 1, 13, 25, Vos teaches at a first mobile communication device in a wireless network environment:
receiving notification of an allocation of wireless channel resources (fig. 12A, 12B, msgA will support HARQ procedures via 
wirelessly communicating a connection request message to a wireless base station, the wireless connection request message including:
i)    a first wireless communication including a preamble (fig. 12A, 12B, PRACH, [0093, 0094]); and
ii)    a second wireless communication including connection request information for establishing a respective wireless communication link (PUSCH, [0093, 0094]). For support, see US 62805581 fig. 12A, 12B, [0084, 0085]).

Although Vos teaches wirelessly communicating a connection request message to a wireless base station, the reference is silent on wirelessly communicating a connection request message to a wireless base station using the allocated wireless channel resources. However, this would have been obvious in order to conserve system resources.

Although Vos teaches LBT, the reference is silent on at the first mobile communication device:
within a channel occupancy time of the first mobile communication device acquiring use of the allocated wireless channel resources via a listen before talk 
These limitations are obvious in view of Park and Tsai given Park teaches a single COT is assigned to transmit the PUSCH resource allocation information and the PUSCH transmission (Fig. 12, Also in this case, when the channel occupancy time (COT) of the base station includes the UL grant DCI transmission slot including the PUSCH resource allocation information and the PUSCH transmission slot thereto, [0176]) and Tsai teaches PRACH and PUSCH may be transmitted in a single COT (Fig. 20, The uplink transmission(s) includes one or more of PRACH, PUCCH, PUSCH, and uplink reference signals, [0140]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Vos by at the first mobile communication device: within a channel occupancy time of the first mobile communication device acquiring use of the allocated wireless channel resources via a listen before talk procedure, completing communication of both the first wireless communication and the second wireless communication over the acquired wireless channel resource, as suggested by the combination of Park and Tsai. This modification would benefit the system by communicating the first wireless communication and the second wireless communication in a time efficient manner.

Regarding claims 4, 16, the first wireless communication is a PRACH (Physical Random Access Channel) message; and
wherein the second wireless communication is a PUSCH (Physical Uplink Shared Channel) message (fig. 12A, 12B).

Regarding claims 5, 17, a combination of the first wireless communication and the second wireless communication represent a message A of a 2-step RACH (Random Access Channel) procedure (two-step RACH, [0092]).

Regarding claims 7, 8, 19, and 20, although Vos is silent on subsequent to transmitting the first wireless communication at a first power level, varying a magnitude of repeatedly transmitting the second wireless communication to the wireless base station. However, power ramping is well known in the art and would have been obvious to one of ordinary skill in the art at the time of the instant application.

Regarding claims 9, 21, although VOS is silent on repeatedly transmitting a combination of the first wireless communication and the second wireless communication to the wireless base station, this limitation would have been 

Regarding claims 10, 22, although VOS is silent on applying separate wireless power adjustments to transmissions of the first wireless communication and transmissions of the second wireless communication, this limitation would have been obvious if the communications took place with different channel conditions.

Regarding claim 18, within a channel occupancy time of the first mobile communication device acquiring use of the shared access channel via a listen before talk procedure, complete communication of both the first wireless communication and the second wireless communication using the allocated wireless channel resources. As shown above, these limitations are obvious in view of Park and Tsai given Park teaches a single COT is assigned to transmit the PUSCH resource allocation information and the PUSCH transmission (Fig. 12, Also in this case, when the channel occupancy time (COT) of the base station includes the UL grant DCI transmission slot including the PUSCH resource allocation information and the PUSCH transmission slot thereto, [0176]) and Tsai teaches PRACH and PUSCH may be transmitted in a single COT (Fig. 20, The uplink transmission(s) includes one or .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vos, Park, Tsai, and MUKHERJEE US 20180316474.
Regarding claim 2, Vos teaches at a first mobile communication device in a wireless network environment:
receiving notification of an allocation of wireless channel resources (fig. 12A, 12B, msgA will support HARQ procedures via uplink (UL) grants assigned in part of a Downlink Control Information (DCI) message, [0094]);
wirelessly communicating a connection request message to a wireless base station, the wireless connection request message including:
i)    a first wireless communication including a preamble (fig. 12A, 12B, PRACH, [0093, 0094]); and
ii)    a second wireless communication including connection request information for establishing a respective wireless communication link (PUSCH, [0093, 0094]). For support, see US 62805581 fig. 12A, 12B, [0084, 0085]).
	
Although Vos teaches wirelessly communicating a connection request message to a wireless base station, the reference is 

Although Vos teaches LBT, the reference is silent on at the first mobile communication device:
within a channel occupancy time of the first mobile communication device acquiring use of the allocated wireless channel resources via a listen before talk procedure, completing communication of both the first wireless communication and the second wireless communication over the acquired wireless channel resource.
These limitations are obvious in view of Park and Tsai given Park teaches a single COT is assigned to transmit the PUSCH resource allocation information and the PUSCH transmission (Fig. 12, Also in this case, when the channel occupancy time (COT) of the base station includes the UL grant DCI transmission slot including the PUSCH resource allocation information and the PUSCH transmission slot thereto, [0176]) and Tsai teaches PRACH and PUSCH may be transmitted in a single COT (Fig. 20, The uplink transmission(s) includes one or more of PRACH, PUCCH, PUSCH, and uplink reference signals, [0140]).


Although Vos teaches a first / PRACH and second / PUSCH communication, the combination is silent on wherein the wireless channel resources in the allocation includes identities of sets of wireless carrier frequencies, a first set and a second set of the sets of wireless carrier frequencies being noncontiguous with respect to each other in which to transmit both the first communication and the second communication. 
MUKHERJEE teaches the PRACH and PUSCH being simultaneously communicated over an allocated set of non-contiguous wireless carrier frequencies ([0053]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Vos by wherein the .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vos, Park, and Tsai as applied to claim 1 above, and further in view of Mukherjee US 9942919.
The combination is silent on transmitting the second wireless communication over a PUSCH channel, the second wireless communication being communicated over the first set of wireless carrier frequencies and the second set of wireless carrier frequencies (note the claim can be interpreted as the first and second set of carrier frequencies consist of a single identical carrier frequency).
Mukherjee teaches transmitting the second wireless communication over a PUSCH channel, the second wireless communication being communicated over the first set of wireless carrier frequencies and the second set of wireless carrier  PRACH) preamble within a same unit of time-frequency resources as used in an ePUCCH and/or a physical uplink shared channel ( PUSCH), claim 7).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   transmitting the second wireless communication over a PUSCH channel, the second wireless communication being communicated over the first set of wireless carrier frequencies and the second set of wireless carrier frequencies, as shown by Mukherjee. This modification would benefit the system by efficiently using system resources.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of MUKHERJEE US 20180316474.

Regarding claims 33, Vos teaches at a first mobile communication device in a wireless network environment:
receiving notification of an allocation of wireless channel resources (fig. 12A, 12B, msgA will support HARQ procedures via uplink (UL) grants assigned in part of a Downlink Control Information (DCI) message, [0094]);

i)    a first wireless communication including a preamble (fig. 12A, 12B, PRACH, [0093, 0094]); and
ii)    a second wireless communication including connection request information for establishing a respective wireless communication link (PUSCH, [0093, 0094]). For support, see US 62805581 fig. 12A, 12B, [0084, 0085]).

Although Vos teaches wirelessly communicating a connection request message to a wireless base station, the reference is silent on wirelessly communicating a connection request message to a wireless base station using the allocated wireless channel resources. However, this would have been obvious in order to conserve system resources.

Although Vos teaches transmitting a first and second communication (PRACH and PUSCH), the reference is silent on wherein the wireless channel resources in the allocation includes a set of wireless carrier frequencies, the wireless carrier frequencies in the set being non-contiguous with respect to each other in which to transmit the first communication and the second communication.

Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Vos by wherein the wireless channel resources in the allocation includes a set of wireless carrier frequencies, the wireless carrier frequencies in the set being non-contiguous with respect to each other in which to transmit the first communication and the second communication, as suggested by MUKHERJEE. This modification would benefit the system by transmitting the PRACH and PUSCH in a time efficient manner.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos as applied to claim 13 above, and further in view of Yerramalli US 20170332409.

Regarding claim 15, although Vos teaches transmitting the first wireless communication over a PRACH channel, the first wireless communication including the preamble, the reference is silent on the PRACH being simultaneously communicated over an allocated set of non-contiguous wireless carrier frequencies.

Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Vos by the PRACH being simultaneously communicated over an allocated set of non-contiguous wireless carrier frequencies, as shown by Yerramalli. This modification would benefit the system by transmitting the PRACH in a time efficient manner.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Yerramalli US 20170332409.


Regarding claims 33, Vos teaches at a first mobile communication device in a wireless network environment:
receiving notification of an allocation of wireless channel resources (fig. 12A, 12B, msgA will support HARQ procedures via uplink (UL) grants assigned in part of a Downlink Control Information (DCI) message, [0094]);
wirelessly communicating a connection request message to a wireless base station, the wireless connection request message including:

ii)    a second wireless communication including connection request information for establishing a respective wireless communication link (PUSCH, [0093, 0094]). For support, see US 62805581 fig. 12A, 12B, [0084, 0085]).

Although Vos teaches wirelessly communicating a connection request message to a wireless base station, the reference is silent on wirelessly communicating a connection request message to a wireless base station using the allocated wireless channel resources. However, this would have been obvious in order to conserve system resources.

Although Vos teaches transmitting the first wireless communication over a PRACH channel, the first wireless communication including the preamble, the reference is silent on the PRACH being simultaneously communicated over an allocated set of non-contiguous wireless carrier frequencies.
Yerramalli teaches the PRACH being simultaneously communicated over an allocated set of non-contiguous wireless carrier frequencies ([0176]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Vos by the PRACH being .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 26-30, 32, 36, and 37 are allowed.
Claims 3, 11, 12, 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476